 1                                UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3

 4   United States of America,

 5                   Plaintiff,                            Case No. 2:06-CR-00309-RCJ-PAL-1

 6   vs.                                                                 ORDER

 7   Carl Chester,

 8                   Defendant.

 9

10
            A document requesting a court order must be styled as a motion, not a letter. See FED. R.
11
     CIV. P. 7; LR IA 10-1. Letters to a judge will be disregarded. Therefore, the Letter dated
12
     February 25, 2019 (ECF No. 404) will be stricken from the record.
13

14                                            CONCLUSION

15          IT IS HEREBY ORDERED that the Letter dated February 25, 2019 (ECF No. 404) is

16   stricken from the record.

17          IT IS SO ORDERED.

18   Dated this 6th day of September 2019.

19

20                                                _____________________________________
                                                            ROBERT C. JONES
21                                                       United States District Judge

22

23

24
 1

 2                                                1 of 1

 3
